Name: Commission Delegated Regulation (EU) No 1387/2014 of 14 November 2014 amending Annex I to Council Regulation (EC) No 1528/2007 applying the arrangements for products originating in certain states which are part of the African, Caribbean and Pacific (ACP) Group of States provided for in agreements establishing, or leading to the establishment of, Economic Partnership Agreements
 Type: Delegated Regulation
 Subject Matter: international trade;  Africa;  tariff policy;  trade;  European construction
 Date Published: nan

 24.12.2014 EN Official Journal of the European Union L 369/35 COMMISSION DELEGATED REGULATION (EU) No 1387/2014 of 14 November 2014 amending Annex I to Council Regulation (EC) No 1528/2007 applying the arrangements for products originating in certain states which are part of the African, Caribbean and Pacific (ACP) Group of States provided for in agreements establishing, or leading to the establishment of, Economic Partnership Agreements THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1528/2007 of 20 December 2007 applying the arrangements for products originating in certain states which are part of the African, Caribbean and Pacific (ACP) Group of States provided for in agreements establishing, or leading to the establishment of, Economic Partnership Agreements (1), and in particular Article 2(2) thereof, Whereas: (1) The list of beneficiary countries of the EU duty-free quota-free import regime is established by Annex I to Regulation (EC) No 1528/2007. (2) Kenya had not taken the necessary steps towards ratification of its interim Economic Partnership Agreement and consequently, in accordance with Article 2(3) of Regulation (EC) No 1528/2007, and in particular point (b) thereof, pursuant to Regulation (EU) No 527/2013 of the European Parliament and of the Council (2) ceased to be covered by the market access arrangement permitted under Regulation (EC) No 1528/2007, as from 1 October 2014. (3) However, Kenya, the European Union and its Member States concluded negotiations on an Economic Partnership Agreement on 16 October 2014. (4) The Commission is empowered to adopt delegated acts in accordance with Article 24a of Regulation (EC) No 1528/2007 to amend Annex I to that Regulation so as to add regions or states from the ACP Group of States that have concluded negotiations on an agreement between the European Union and that region or state which meets the requirements of Article XXIV GATT 1994. (5) Following the date of application of this Regulation, the addition of Kenya in Annex I to Regulation (EC) No 1528/2007 will be subject to the conditions of Article 2(3) of that Regulation and in particular point (b) thereof, HAS ADOPTED THIS REGULATION: Article 1 In Annex I to Regulation (EC) No 1528/2007 the following country is inserted: THE REPUBLIC OF KENYA Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 348, 31.12.2007, p. 1. (2) Regulation (EU) No 527/2013 of the European Parliament and of the Council of 21 May 2013 amending Council Regulation (EC) No 1528/2007 as regards the exclusion of a number of countries from the list of regions or states which have concluded negotiations (OJ L 165, 18.6.2013, p. 59).